                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:17-CV-00071-M



BELINDA LIPSCOMB FOUSHEE, as                   )
Personal Representative of the Estate of       )
Anneka Foushee,                                )
                               Plaintiff,      )           AMENDED DISCOVERY
                                               )            SCHEDULING ORDER
V.                                             )
                                               )
R.T. VANDERBILT HOLDING                        )
COMP ANY, INC., Individually and as            )
Successor in Interest to R. T Vanderbilt       )
Company, Inc., VANDERBILT                      )
MINERALS, LLC,jlh"a R. T Vanderbilt            )
Company, Inc., Individually and as             )
Successor in Interest to International Talc    )
Co.,                                           )
                                 Defendants.   )



       Pursuant to the Consent Motion of the Parties for an Amended Discovery Scheduling

Order [DE-73] , the court finds there is good cause to grant this motion and order the discovery

scheduling order to be amended per the parties' request as follows:

                   a. Depositions of Plaintiffs expert witness must be completed by June 30,

                      2020;

                   b. Defendant produces all rebuttal expert witness reports by July 30, 2020;

                   c. Depositions of Defendant's expert witnesses must be complete by August

                      30, 2020;

                   d. All discovery of any kind shall be completed by August 30, 2020;

                   e. Parties must re-file dispositive motion by September 11, 2020;




                                                   1

           Case 5:17-cv-00071-M Document 74 Filed 07/17/20 Page 1 of 2
           f. Parties must exchange and file Pre-Trial disclosures by September 28,

                 2020;

           g. Parties may serve and file objections to the admissibility of any evidence

                 listed by any other party in its Pre-Trial disclosures by October 9, 2020;

           h. Parties must serve and file all Motions-in-Limine by October 5, 2020;

           1.   The matter shall be trial ready on or after October 19, 2020; and

          J. The parties may modify any of the terms of this Order, except the trial

          date, by written consent or upon Order of the Court upon a showing of good

          cause.




                            %-
so ORDERED this the fl day of July, 2020.


                                                 a1z/11r.w•
                                                   RICHARD E. MYERS II
                                                   U.S. DISTRICT COURT JUDGE
                                                                                     JI




                                         2

   Case 5:17-cv-00071-M Document 74 Filed 07/17/20 Page 2 of 2
